Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sghiouer et al. U.S. Patent Application Publication US2021/0026719A1.
As per claim 1, Sghiouer teaches a method of determining a root cause associated with an anomalous event in a device, the method comprising: retrieving one or more event records associated with the device from a database, wherein the one or more event records comprise data associated with a functioning of the device, wherein at least one of the one or more event records is associated with the anomalous event (¶ 0121, 0069, 0133); determining a risk category associated with the one or more event records based on information present in the one or more event records, the information present in the one or more event records being textual information indicating a nature of an event associated with the one or more event records (¶ 0133, 0135), wherein the risk category indicates a risk associated with the functioning of the device (¶ 0200, 0195); determining a priority associated with each of the one or more event records based on a baseline associated with the one or more event records, wherein the baseline is defined based on a set of events that occur during a normal functioning of the device (¶ 0197, 0201, 0087); and determining the root cause associated with the anomalous event in the device based on the risk category and the priority associated with the one or more event records (¶ 0041- anomaly vector, 0050-shows causal relationship, which is interpreted as root causal, 0165-teaches domino effect which is interpreted as showing anomaly origin), wherein determining a risk category associated with the one or more event comprises:  determining a severity criteria associated with the one or more event records based on the information in the one or more event records (¶ 0200); determining a risk score associated with the one or more event records based on the severity criteria associated with the one or more event records (¶ 200); wherein the risk score provides the risk category associated with the one or more event records associated with the device (¶ 0200).
As per claim 2, Sghiouer teaches the method of claim 1, wherein determining the risk category associated with the one or more event records further comprises: comparing the one or more event records with the baseline associated with the one or more event records (¶ 0195-0197, 0201); determining a probability of occurrence of at least one of the one or more event records in the baseline associated with the one or more event records (¶ 0200, 0204); 20and determining the risk score associated with the one or more event records based on the probability of occurrence of the at least one event record in the baseline (¶ 0200).
As per claim 3, Sghiouer teaches the method of claim 2, wherein determining the risk score comprises generating a risk matrix associated with the one or more event records using the probability of occurrence of the one or more event records in the baseline associated with the one or more event records and the severity criteria associated with the one or more event records (¶ 0200, 0041).
As per claim 4, Sghiouer teaches the method of claim 1, further comprising determining the baseline associated with the one or more event records (¶ 0197).
As per claim 5, Sghiouer teaches the method of claim 4, wherein determining the baseline associated with the one or more event records comprises: generating an event ID associated with the one or more event records, wherein the event ID is generated based on the information present in the one or more event records (¶ 0048, 0135); determining at least one normal event from the one or more event records, wherein the normal event is an event that occurs during a normal functioning of the device (¶ 0197); 21defining a group of devices associated with the at least one normal event, wherein the group of devices comprises at least one device (¶ 0004-anomalies can be device performance metrics, 0135-performance metric ID, 0172-anomilies augmented together in grouping); and determining the baseline associated with the one or more event records for the group of devices based on the at least one normal event associated with the group of devices (¶ 0197).
As per claim 6, Sghiouer teaches the method of claim 5, further comprising: determining a probability of occurrence of an event in the device based on the event ID (¶ 0159); determining an average number of occurrence of the event in the device based on the event ID (¶ 0087-0088); and identifying a presence of a deviation in the occurrence of the event based on the average number of occurrence of the event in the device (¶ 0087-0088).
As per claim 7, Sghiouer teaches a device for determining a root cause associated with an anomalous event, the device comprising: one or more processing units; a memory coupled to the one or more processing units, the memory comprising a root cause identification module configured to: retrieve one or more event records associated with the system from a database, wherein the one or more event records comprise data associated with a functioning of the device, wherein at least one of the one or more event records is associated with the anomalous event; 22determine a risk category associated with the one or more event records based on information present in the one or more event records, the information present in the one or more event records being textual information indicating a nature of an event associated with the one or more event records (¶ 0133, 0135), wherein the risk category indicates a risk associated with the functioning of the device; determine a priority associated with each of the one or more event records based on a baseline associated with the event records, wherein the baseline is defined based on a set of events that occur during a normal functioning of the device; and determine the root cause associated with the anomalous event in the device based on the risk category and the priority associated with the event records (¶ 0121, 0069, 0133, 0200, 0195, 0197, 0201, 0087, 0041, 0050, 0165 – see claim 1 for mapping), wherein determining a risk category associated with the one or more event comprises:  determining a severity criteria associated with the one or more event records based on the information in the one or more event records (¶ 0200); determining a risk score associated with the one or more event records based on the severity criteria associated with the one or more event records (¶ 200); wherein the risk score provides the risk category associated with the one or more event records associated with the device (¶ 0200).
As per claim 8, Sghiouer teaches the device of claim 7, wherein in the determination of the risk category associated with the one or more event records, the root cause identification module is further configured to: compare the one or more event records with the baseline associated with the one or more event records (¶ 0195-0197, 0201); determine a probability of occurrence of at least one of the one or more event records in the baseline associated with the one or more event records (¶ 0200, 0204); and compute the risk score associated with the one or more event records also based on the probability of occurrence of the at least one event record in the baseline (¶ 0200).
As per claim 9, Sghiouer teaches the device of claim 7, wherein the root cause identification module is further configured to compute the baseline associated with the one or more event records (¶ 0197).
As per claim 10, Sghiouer teaches the device of claim 9, wherein in the determination of the baseline associated with the one or more event records, the root cause identification module is configured to: generate an event ID associated with the one or more event records, wherein the event ID is generated based on the information present in the one or more event records; determine at least one normal event from the one or more event records, wherein the normal event is an event that occurs during a normal functioning of the device; define a group of devices associated with the at least one normal event, wherein the group of devices comprises at least one device; and compute the baseline associated with the one or more event records for the group of devices based on the at least one normal event associated with the devices (¶ 0048, 0135, 0197, 0004, 0135, 0172 – see claim 5 for mapping).
As per claim 11, Sghiouer teaches the device of claim 10, wherein the root cause identification module is further configured to: determine a probability of occurrence of an event in the device based on the event ID; determine an average number of occurrence of the event in the device based on the event ID; and identify a presence of a deviation in the occurrence of the event based on the average number of occurrence of the event in the device (¶ 0159, 0087-0088 – see claim 6 for mapping).
As per claim 12, Sghiouer teaches a system for determining a root cause associated with an anomalous event in a device, the system comprising: one or more servers; and 24a device communicatively coupled to the one or more servers (¶ 0044), wherein the servers comprise one or more instructions, which when executed, cause the servers to: retrieve one or more event records associated with the device from a database, wherein the event records comprise data associated with a functioning of the device, and wherein at least one of the one or more event records is associated with the anomalous event; determine a risk category associated with the one or more event records based on information present in the one or more event records, the information present in the one or more event records being textual information indicating a nature of an event associated with the one or more event records (¶ 0133, 0135), wherein the risk category indicates a risk associated with the functioning of the device; compute a priority associated with each of the one or more event records based on a baseline associated with the one or more event records, wherein the baseline is defined based on a set of events that occur during a normal functioning of the device; and determine the root cause associated with the anomalous event in the device based on the category and the priority associated with the event records (¶ 0121, 0069, 0133, 0200, 0195, 0197, 0087, 0041, 0050, 0165 – see claim 1 for mapping), wherein determining a risk category associated with the one or more event comprises:  determining a severity criteria associated with the one or more event records based on the information in the one or more event records (¶ 0200); determining a risk score associated with the one or more event records based on the severity criteria associated with the one or more event records (¶ 200); wherein the risk score provides the risk category associated with the one or more event records associated with the device (¶ 0200).
As per claim 13, Sghiouer teaches in a non-transitory computer-readable storage medium that stores machine-readable instructions executable by a server to determine a root cause associated with an anomalous event in a device, the machine-readable instructions comprising: retrieving one or more event records associated with the device from a database, wherein the one or more event records comprise data associated with a functioning of the device, and wherein at least one of the one or more event records is associated with the anomalous event; 25determining a risk category associated with the one or more event records based on an information present in the one or more event records, the information present in the one or more event records being textual information indicating a nature of an event associated with the one or more event records (¶ 0133, 0135), wherein the risk category indicates a risk associated with the functioning of the device; determining a priority associated with each of the one or more event records based on a baseline associated with the one or more event records, wherein the baseline is defined based on a set of events that occur during a normal functioning of the device; and determining the root cause associated with the anomalous event in the device based on the risk category and the priority associated with the one or more event records (¶ 0121, 0069, 0133, 0200, 0195, 0197, 0087, 0041, 0050, 0165 – see claim 1 for mapping), wherein determining a risk category associated with the one or more event comprises:  determining a severity criteria associated with the one or more event records based on the information in the one or more event records (¶ 0200); determining a risk score associated with the one or more event records based on the severity criteria associated with the one or more event records (¶ 200); wherein the risk score provides the risk category associated with the one or more event records associated with the device (¶ 0200).
As per claim 14, Sghiouer teaches the non-transitory computer-readable storage medium of claim 13, wherein determining the risk category associated with the one or more event records further comprises: comparing the one or more event records with the baseline associated with the one or more event records; determining a probability of occurrence of at least one event record of the one or more event records in the baseline associated with the event records; and determining the risk score associated with the one or more event records based on the probability of occurrence of the at least one event record in the baseline (¶ 0200, 0204 – see claim 2 for mapping).
As per claim 15, Sghiouer teaches the non-transitory computer-readable storage medium of claim 14, wherein the machine-readable instructions further comprise determining the baseline associated with the one or more event records (¶ 0197).
As per claim 16, Sghiouer teaches the non-transitory computer-readable storage medium of claim 15, wherein determining the baseline associated with the one or more event records comprises: generating an event ID associated with the one or more event records, wherein the event ID is generated based on the information present in the one or more event records; determining at least one normal event from the one or more event records, wherein the normal event is an event that occurs during a normal functioning of the system; defining a group of systems associated with the at least one normal event, wherein the group of systems comprises at least one system; and determining the baseline associated with the one or more event records for the group of systems based on the at least one normal event associated with the systems (¶ 0048, 0135, 0004, 0135, 0172, 0197 – see claim 5 for mapping).
As per claim 17, Sghiouer teaches the non-transitory computer-readable storage medium of claim 16, wherein the machine-readable instructions further comprise: determining a probability of occurrence of an event in the device based on the event ID; determining an average number of occurrence of the event in the device based on the event ID; and identifying a presence of a deviation in the occurrence of the event based on the average number of occurrence of the event in the device (¶ 0159, 0087-0088 – see claim 6 for mapping).
	As per claim 18, Sghiouer teaches the method of claim 1, wherein the textual information present in the one or more event records includes error text or warning text (¶ 0069, wherein indicators can comprise of software or hardware errors; ¶ 0188-0189, wherein the indicator can be the status of “anomalous”.  The examiner interprets this as equivalent to “error”.  ¶ 0106-0108, wherein performance indicators are labeled as to identify “abnormal”.)
As per claim 19, Sghiouer teaches the method of claim 1, further comprising determining the baseline associated with the one or more event records, the determining of the baseline associated with the one or more event records comprising: generating an event ID associated with the one or more event records, wherein the event ID is generated based on the information present in the one or more event records (¶ 0048, 0135); determining a probability of occurrence of an event in the device based on the event ID (¶ 0159); and determining the baseline associated with the one or more event records based on the determined probability of occurrence of the event (¶ 0200).

Allowable Subject Matter
4.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.
With respect tot claim 1, the applicant has argued that Sghiouer does not teach “determining a risk score associated with one or more event records based on a severity criteria determined based on textual information indicating a nature of an event in the one or more event records, as recited by independent claim 1.”  The examiner respectfully disagrees.  The examiner brings to light that the applicant is merging different limitations into one that is not in the claim language, as written.  For instance, the applicant states that the severity criteria is “based” on the textual information, whereas the claim states the criteria is associated with an event record.  The examiner contends that the phrase “associated with” can be interpreted to encompass anything that is related to it, not necessarily “based” on it, as this implies a condition.  As stated in prior action, Sighiouer teaches, ¶ 0020, a risk score that is based on a distance criteria that is associated with the event records, of at least, the augmented anomaly vector, which, in ¶ 0186 and Figure 3, is disclosed as comprising “textual information” in the form of identifiers that indicates the event type as an anomaly or not.   This argument also applies to the applicant’s discussion of claims 2-6, 19, as to the “reference fails to disclose determining a baseline 
associated with the one or more event records including generating an event ID associated with the one or more event records based on the information present in the one or more event records including textual information indicating a nature of an event associated with the one or more event records, as recited by new dependent claim 19.”  Sighiouer, again, teaches wherein the event ID (identifier, Figure 3) comprises a performance indicator ID (¶ 0135) associated with and based on information in the record, wherein the performance indicator is information used in the formation of the anomaly vector (¶ 0195-0200).  Again, the language uses the broad phrase of “associated with” the event records and textual information as opposed to “based” on, as argued.   If the applicant wishes to explicitly claim more succinct language than “associated with”, he is urged to do so.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113